Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/694,524, filed on 09/01/2017.
14/287,837, 371, filed on 5/27/2014, now US patent 9752174, and CIP of US patent application 15/400,325, filed on 01/06/2017.
Claims 1, 3, 5-10 and 11 are currently pending in this patent application.
The preliminary amendment filed on 06/16/2020, amending claims 1, 3, 5-9 and 10, canceling claims 2, 4, and 12-43 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group (e), directed to Reb M as species as the glycoside species in the response filed on 08/25/2021 is acknowledged.  
Claims 1, 3, 5-10 and 11 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent applications 15/694,524, filed on 09/01/2017, now US patent 10683526, 14/287,837, 371, filed on 5/27/2014, now US patent 9752174, and CIP of US patent application 15/400,325, filed on 01/06/2017, and Provisional applications 61/827,922, filed on 05/28/2013 and 61/939,855, filed on 02/14/2014. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/25/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copy of 1449s are enclosed herewith.
Drawings
Drawings submitted on 02/04/2021 are accepted by the Examiner.

Specification Objections

The Specification is objected to because of the following informalities: The first page of the specification should have domestic benefit claim. Appropriate correction is required.
	
Claim Objections
Claim 1 is objected to in the recitation “UDP”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 1 is objected to in the recitation “reb M”, “reb M2” and reb D2; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 9 is objected to in the recitation “on a dry basis”, which should be changed to “on a dry weight basis”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite and vague in the recitation “greater than about 95%” in the context of the purity of steviol glycoside, wherein the phrase “greater than about 95%” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the greater than about 95% of said steviol glycoside meant. Besides, the phrase “about” does not have any boundary and rendering the claim indefinite. Applicants are advised to correct the phrase as “at least 95%”. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


A.	Written Description
Claims 1, 3, 5-10 and 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3, 5-10 and 11 are directed to a method for producing highly purified target steviol glycoside selected from the group consisting of reb M, reb M2, reb D2 and mixtures thereof, comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of steviol biosynthesis enzymes, UDP-glycosyltransferases, UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside.		
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are directed to a method for producing highly purified target steviol glycoside selected from the group consisting of reb M, reb M2, reb D2 and mixtures thereof, comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of any steviol biosynthesis enzymes, any UDP-glycosyltransferases, any UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, i.e. any steviol biosynthesis enzymes derived from any sources having any structural feature, any UDP-glycosyltransferases derived from any sources having any structural feature, and any UDP-glucose recycling enzymes derived from any sources having any structural feature, that encompasses many steviol biosynthesis enzymes, many UDP-glycosyltransferase enzymes and many UDP-glucose recycling enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  
Claims are drawn to very broadly any microorganism and a method of producing reb M, reb M2, reb D2  using any or all polynucleotide encoding steviol biosynthesis enzymes, many UDP-glycosyltransferase enzymes and many UDP-glucose recycling enzymes, i.e. any recited enzymes derived from any source having unknown structure above that encompasses many steviol biosynthesis enzymes, many UDP-glycosyltransferase enzymes and many UDP-glucose recycling enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures,   whose structures are not fully described in the specification. No information, beyond the characterization of a steviol biosynthesis enzymes, UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes has been provided, which would indicate that applicants had possession of the claimed genus.  The specification does not contain sufficient disclosure of the structure with function of all the steviol biosynthesis enzymes, UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes or proteins within the scope of the claimed genus. The genus of enzymes or polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of unknown structures. Therefore, many structurally unrelated enzymes (steviol biosynthesis enzymes, UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 5-10 and 11 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Mikkelsen et al. (Methods for improved production of rebaudioside D and rebaudioside M, WO 2014/122227 A2, publication 8/14/2014, claim priority of US Provisional application 61/761,490, filed on 02/06/2013, see IDS). 
The Broadest Reasonable Interpretation (BRI) of Claim 1 and 11, which is directed to a method for producing highly purified target steviol glycoside selected from the group consisting of reb M, reb M2, reb D2 and mixtures thereof, comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of any steviol biosynthesis enzymes, any UDP-glycosyltransferases (or UDP-glucosyltransferase), any UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside.
** As an initial matter, the provisional application 61/904,751, filed on 11/15/2013 has support for rem M of claim 1, and provisional application 61/921,635 filed on 12/30/2013 has support for reb D2 and reb M2, and thus, the effective priority date for reb D2 and reb M2 of claim 1 is 12/30/2013 and reb M is 11/15/2013.  
Regarding claim 1, 3, 5-10 and 11, Mikkelsen et al. teach (abstract, para 7, 47, 302, 339-341, 356-357,  Fig. 1, 10, 11, 12, Example 7, Table 16, and claims 1-117) recombinant biosynthesis of steviol glycosides including reb A (rebA), reb D, reb E and reb M from stevioside or steviol, and a composition comprising said steviol glycosides, in particular the biosynthesis of reb D and reb M by using recombinant cells (para 7). Mikkelsen et al. also teach  a method of producing Rebaudioside D (reb D) and Rebaudioside M (reb M), comprising: (a) culturing a recombinant cell in a culture medium, under conditions wherein genes encoding a UGT85C2 polypeptide; a UGT74G1 polypeptide; a UGT76G1 polypeptide; a UGT91d2 polypeptide; or a EUGT11 (similar enzyme UGTSL2 having same function)  polypeptide, wherein UGT stands for UDP-glucosyltransferase (UDP-glycosyltransferase) are expressed; and (b) synthesizing Reb D, Reb M, in the cell, wherein the culture medium comprises steviol or stevioside as feedstock; and (c) isolating Reb D and/or Reb M (para 47, 187, 209, 305, Fig. 1), wherein the recombinant cell is Saccharomyces cerevisiae (para 37, 39), i.e. recombinant S. cerevisiae  host cell EFSC 3841 comprising: (a) a gene encoding a polypeptide UGT85C2, UGT74G1, UGT76G1,  UGT91d2 and UGT EUGT11, an UDP-glycosyl transferase (UDP-glucosyl transferase enzymes (see, para 356, 357, Fig. 1, 11 and Table 16, Example 7). Furthermore, according to the instant specification (page 31, para 1), which suggests that biotransformation of reb A to reb D also produces reb D2 and reb M2 by using enzymes EUGT11 and UGT76G1, an UDP-glucosyltransferase (UDP-glycosyltransferase), and thus, the recombinant host cell of Mikkelsen et al. also inherently produces rebD2 and reb M2, when using UGT91d2 UDP-glucosyltransferase enzyme or EUGT11 or UGT76G1 and using stevioside or reb A as substrate for producing reb D or reb M (see, Fig. 1 and a SnagIt image below). Fig. 1 of Mikkelsen et al. clearly indicates the biosynthesis of reb D from reb A using UDP-glucosyltransferase EUGT11, wherein Reb M is produced from reb D using UDP-glucosyltransferase UGT76G1.

    PNG
    media_image1.png
    368
    513
    media_image1.png
    Greyscale

Regarding claim 3, Mikkelsen et al. also teach separation and isolation of additional rebaudioside including rebaudioside M (Reb M) from the culture medium of the fermentation by centrifugation and purified through glass column using methanol, MeOH (para 339-341).
 Regarding claim 5, Mikkelsen et al. teach use of yeast Saccharomyces cerevisiae (para 37, 39, 356, 357, Fig. 1, 10, 11, 12 and Table 16, Example 7) and recombinant S. cerevisiae EFSC 3841 as a recombinant host cell for producing reb D, and/or reb M from stevioside or steviol.
Regarding claim 6, Mikkelsen et al. teach using crude lysate of the recombinant cell after fermentation (para 302).
Regarding claim 8, Mikkelsen et al. teach separation and isolation of additional rebaudioside including Rebaudioside M (Reb M) from the culture medium of the fermentation by centrifugation and purified through glass column using methanol, MeOH (para 339-341) and target compounds were pooled and evaporated on a rotary evaporation system and analyzed by LC-MS (liquid chromatography and mass spectroscopy) for further purification (para 341).
Regarding claim 9, Mikkelsen et al. teach a composition comprising about 1% to 99% of Reb M (see, claim 1).
Therefore, Mikkelsen et al. anticipate claims 1, 3, 5-6, 7, 8-10 and 11 of the instant application as written.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 5-10 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 9752174 B2 (see, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  
The claims 1, 3, 5-10 and 11 of the instant application are drawn to a method for producing highly purified target steviol glycosides selected from the group consisting of reb M, reb M2, reb D2, and mixtures thereof, comprising the steps of: a. providing an aqueous solution comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of steviol biosynthesis enzymes, UDP-glycosyltransferases, UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, wherein the method of claim 1 further comprising the step of: d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the enzyme is contained in a microorganism selected from the group consisting of E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., and Yarrowia sp., wherein the enzyme is provided as a biocatalyst selected from the group consisting of whole cell suspension, crude lysate or purified enzymes in free or immobilized form, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb D, reb D2, reb E, reb M, reb M2 and mixtures thereof, wherein the target steviol glycoside is produced within a cell or in the medium and is separated using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination thereof, wherein the target steviol glycoside content is greater than about 95% by weight on a dry basis, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb E, reb D, reb D2, reb M, and reb M2, and combinations thereof, wherein the target steviol glycoside is reb M.

The claims 1-4 of the US patent 9752174 B2 are drawn to a method for preparing reb D2 comprising contacting a starting composition comprising reb A with UDP-glucosyltransferase, to produce a composition comprising reb D2; and b. isolating the composition comprising reb D2, wherein the method of claim 1, further comprising purifying the composition comprising reb D2 to provide reb D2 having a purity greater than about 95% by weight on an anhydrous basis. A method for preparing reb M2 comprising a. contacting a starting composition comprising reb D2 with UDP-glucosyltransferase to produce a composition comprising reb M2; and b. isolating the composition comprising reb M2, wherein the method of claim 3, further comprising purifying the composition comprising reb M2 to provide reb M2 having a purity greater than about 95% by weight on an anhydrous basis.
The above indicated claims of the reference of the US patent 9752174 B2, while not totally identical to the instant claims, are indeed a method for preparing of purified rebaudioside M2 (reb M2) using UDP-glucosyltransferase. The portion of the specification (and the claims) in the reference US patent, while drawn to the method of making a product Reb M2 using UDP-glycosyl transferase enzymes as claimed in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference US patent when there are specifically recited embodiments that would either anticipate to mainly claims 1, 3, 5-10 and 11 of the instant application or alternatively render them obvious.  Alternatively, claims 1, 3, 5-10 and 11 cannot be considered patentably distinct over claims 1-4 of the reference patents when there is specifically disclosed embodiment in the US patent 9752174 B2 that falls within the scope of claims 1, 3, 5-10 and 11 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-4 of the US patent 9752174 B2. 

Claims 1, 3, 5-10 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US patent 10683526 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  
The claims 1, 3, 5-10 and 11 of the instant application are drawn to a method for producing highly purified target steviol glycosides selected from the group consisting of reb M, reb M2, reb D2, and mixtures thereof, comprising the steps of: a. providing an aqueous solution comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of steviol biosynthesis enzymes, UDP-glycosyltransferases, UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, wherein the method of claim 1 further comprising the step of: d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the enzyme is contained in a microorganism selected from the group consisting of E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., and Yarrowia sp., wherein the enzyme is provided as a biocatalyst selected from the group consisting of whole cell suspension, crude lysate or purified enzymes in free or immobilized form, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb D, reb D2, reb E, reb M, reb M2 and mixtures thereof, wherein the target steviol glycoside is produced within a cell or in the medium and is separated using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination thereof, wherein the target steviol glycoside content is greater than about 95% by weight on a dry basis, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb E, reb D, reb D2, reb M, and reb M2, and combinations thereof, wherein the target steviol glycoside is reb M.

The claims 1-7 of the US patent 10683526 B2 are drawn to a method for producing highly purified target steviol glycoside rebaudioside M2, having a structure, comprising the steps of a. providing an aqueous solution comprising a starting composition comprising steviol glycosides; b. providing a microorganism selected from the group consisting of E. coli, Saccharomyces species, Aspergillus species, Pichia species, Bacillus species, and Yarrowia species; said microorganism comprising at least one exogenous gene-encoded steviol biosynthesis enzyme said microorganism further comprising an exogenous gene-encoded uridine diphosphate (UDP)-glycosyltransferases capable of adding at least one glucose unit to the steviol glycoside to provide the target steviol glycoside; said microorganism further optionally comprising an exogenous gene-encoded UDP-glucose recycling enzymes; and c. contacting the microorganism with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, wherein the method of claim 1 further comprising the step of d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the steviol biosynthesis enzyme is provided as a biocatalyst selected from the group consisting of whole cell suspension, crude lysate or purified enzymes in free or immobilized form, wherein the target steviol glycoside is produced within a cell or in the medium and is separated using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination thereof, wherein the UDP-glycosyltransferase (UGT), wherein said microorganism further comprises exogenous gene-encoded UDP-glucose recycling enzymes.

The above indicated claims of the reference of the US patent 10683526 B2, while not totally identical to the instant claims, are indeed a method for preparing of purified rebaudioside M2 (reb M2) using UDP-glucosyltransferase. The portion of the specification (and the claims) in the reference US patent, while drawn to the method of making a product Reb M2 using UDP-glycosyl transferase enzymes as claimed in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference US patent when there are specifically recited embodiments that would either anticipate to mainly claims 1, 3, 5-10 and 11 of the instant application or alternatively render them obvious.  Alternatively, claims 1, 3, 5-10 and 11 cannot be considered patentably distinct over claims  of the reference patents when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims  1, 3, 5-10 and 11 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-7 of the US patent 10683526 B2. 


Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1, 3, 5-10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9 and 34 of copending Application No. 15/512,711 (USPGPUB 20170303565). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims  1, 3, 5-10 and 11 of the instant application are drawn to a method for producing highly purified target steviol glycosides selected from the group consisting of reb M, reb M2, reb D2, and mixtures thereof, comprising the steps of: a. providing an aqueous solution comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of steviol biosynthesis enzymes, UDP-glycosyltransferases, UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, wherein the method of claim 1 further comprising the step of: d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the enzyme is contained in a microorganism selected from the group consisting of E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., and Yarrowia sp., wherein the enzyme is provided as a biocatalyst selected from the group consisting of whole cell suspension, crude lysate or purified enzymes in free or immobilized form, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb D, reb D2, reb E, reb M, reb M2 and mixtures thereof, wherein the target steviol glycoside is produced within a cell or in the medium and is separated using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination thereof, wherein the target steviol glycoside content is greater than about 95% by weight on a dry basis, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb E, reb D, reb D2, reb M, and reb M2, and combinations thereof, wherein the target steviol glycoside is reb M.

The claims 1-2, 4-6, 9 and 34 of the co-pending application are drawn to a method for producing highly purified target steviol glycoside composition, comprising the steps of: a. providing a starting composition comprising steviol glycosides; b. providing a recombinant microorganism selected from the group consisting of E.coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp. and Yarrowia sp., the recombinant microorganism containing uridine diphosphate glycosyltransferases (UDP- glycosyltransferases), wherein the UDP-glycosyltransferase comprises an amino acid sequence selected from the group consisting of the amino acid sequence set forth in SEQ ID NO: 11 ("UGT76G1"), an amino acid sequence having greater than 75% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 11, the amino acid sequence set forth in SEQ ID NO: 9 ("UGTSL2") and an amino acid sequence having greater than 75% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 9, and further providing an enzyme with (3- glucosidase activity; c. contacting the recombinant microorganism and the enzyme with (3-glucosidase activity with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside; and d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the enzyme with (3-glucosidase activity is for the hydrolysis of rebaudioside D2 ("reb D2") and/or rebaudioside M2 ("reb M2"), wherein the target steviol glycoside is selected from the group consisting of stevioside, rebaudioside A ("reb A"), rebaudioside D ("reb D"), reb D2, rebaudioside M ("reb M'), reb M2, rebaudioside I ("reb 1") and combinations thereof, wherein the target steviol glycoside is separated from the medium using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination of such methods, wherein the highly purified target steviol glycoside composition comprises the target steviol glycoside in an amount greater than 95% by weight on a dry weight basis, wherein the recombinant microorganism further comprises UDP glucose recycling enzymes.
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1, 3, 5-10 and 11 of the instant application or alternatively render them obvious.  Alternatively, claims 1, 3, 5-10 and 11 cannot be considered patentably distinct over the claims  1-2, 4-6, 9 and 34 of copending Application No. 15/512,711 (USPGPUB 20170303565) of the reference co-pending application when there is specifically disclosed embodiment in the reference co-pending application that falls within the scope of claims  1, 3, 5-10 and 11 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  1-2, 4-6, 9 and 34 of co-pending Application No. 15/512,711 (USPGPUB 20170303565). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3, 5-10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 15 and 16 of copending Application No. 15/927,538 (USPGPUB 20190040434). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims  1, 3, 5-10 and 11 of the instant application are drawn to a method for producing highly purified target steviol glycosides selected from the group consisting of reb M, reb M2, reb D2, and mixtures thereof, comprising the steps of: a. providing an aqueous solution comprising a starting composition comprising steviol glycosides; b. providing a microorganism containing at least one enzyme selected from the group consisting of steviol biosynthesis enzymes, UDP-glycosyltransferases, UDP-glucose recycling enzymes, and a combination thereof; c. contacting the microorganism containing the enzyme with a medium containing the starting composition to produce a medium comprising at least one target steviol glycoside, wherein the method of claim 1 further comprising the step of: d. separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, wherein the enzyme is contained in a microorganism selected from the group consisting of E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., and Yarrowia sp., wherein the enzyme is provided as a biocatalyst selected from the group consisting of whole cell suspension, crude lysate or purified enzymes in free or immobilized form, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb D, reb D2, reb E, reb M, reb M2 and mixtures thereof, wherein the target steviol glycoside is produced within a cell or in the medium and is separated using crystallization, separation by membranes, centrifugation, extraction, chromatographic separation or a combination thereof, wherein the target steviol glycoside content is greater than about 95% by weight on a dry basis, wherein the target steviol glycoside is selected from the group consisting of stevioside, reb A, reb E, reb D, reb D2, reb M, and reb M2, and combinations thereof, wherein the target steviol glycoside is reb M.

The claims 1, 6-7, 15 and 16 of the co-pending application are drawn to a method for producing target steviol glycoside rebaudioside D2 (reb D2) having a structure comprising the steps of: a. providing an aqueous solution comprising a starting composition comprising steviol glycosides and wherein the steviol glycosides comprise rebaudioside A (reb A); b. providing a microorganism selected from the group consisting of E. coli, Saccharomyces species, Aspergillus species, Pichia species, Bacillus species, and Yarrowia species; said microorganism comprising at least one steviol biosynthesis enzymes; said microorganism further comprising an exogenous gene-encoded UDP- glycosyltransferase capable of adding at least one glucose unit to the steviol glycoside to provide the target steviol glycoside; said microorganism further optionally comprising an exogenous gene-encoded UDP- glucose recycling enzyme; c. contacting the microorganism with a medium containing the starting composition to transform rebaudioside A to rebaudioside D2 to produce a medium comprising rebaudioside D2, and d. purifying the rebaudioside D2 from the medium to provide a highly purified rebaudioside D2 composition, wherein the method of claim 1, further comprising e. contacting the reb D2 with an enzyme selected from the group consisting of enzymes capable of transforming rebU.S. Patent Application No. 15/927,538 Response to Office Action dated 10/13/2020 Page 5 D2 to reb M2, UDP-glucose, and optionally UDP-glucose recycling enzymes to produce a composition comprising reb M2; and f. isolating, and optionally, purifying the composition comprising reb M2, wherein reb M2 has a purity greater than about 95% by weight on an anhydrous basis.

Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1, 3, 5-10 and 11 of the instant application or alternatively render them obvious.  Alternatively, claims 1, 3, 5-10 and 11 cannot be considered patentably distinct over claims  1, 6-7, 15 and 16 of the reference co-pending application when there is specifically disclosed embodiment in the reference  co-pending Application No. 15/927,538 (USPGPUB 20190040434) that falls within the scope of claims  1, 3, 5-10 and 11 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  1, 6-7, 15 and 16 of co-pending Application No. 15/927,538 (USPGPUB 20190040434). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Status of the claims:
Claims 1, 3, 5-10 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656